DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen M. Chin, Reg. No. 39,938 on 03/16/2022.
Claims amended as follow:
Claims 1-3, 6, 8 remain unchanged filed on 03/04/2022.
Claims 4 and 5 remain cancelled filed on 03/04/2022.
Claim 7 (currently amended) The image forming apparatus according to claim 6 wherein the difference value calculated is a total of the differences for the plural gradation levels as between the new surface color correction table and the stored surface color correction table.
Allowable Subject Matter
	Claims 1-3, 6-8 are allowed. 
	Renumbered as claims 1-6 for pending claims 1-3, 6-8.

	Regarding claim 1, an image forming apparatus, comprising: 
a print engine configured to physically print an image to be printed on a print sheet; 
a sheet transportation unit configured to transport the print sheet along a predetermined transportation path; 
an optical sensor arranged so as to face the transportation path, and configured to detect a color of a test chart on a colored print sheet transported along the transportation path; 
a control unit; 
a storage device configured to store a surface color correction table and a reference color data that indicates a reference color of the test chart; and 
an image processing unit configured to perform color correction of the image to be printed on the colored print sheet, on the basis of the detected color of the test chart on the colored print sheet so as to restrain color change of the image due to a surface color of the colored print sheet; wherein the image processing unit (a) determines a color correction characteristic corresponding to the detected color of the test chart in accordance with the surface color correction table that indicates a relationship between a color of the test chart and a color correction characteristic, and (b) performs the color correction in accordance with the determined color correction characteristic; wherein the control unit generates a new surface color correction table on the basis of the detected color of the test chart and the reference color, and renews the surface color correction table stored by the storage device with the newly generated surface color correction table.
The closest prior art, Okuda (US 2004/0174574 A1) in view of Kishi (US 2015/0294204 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Okuda (US 2004/0174574 A1) discloses a printing press for doing printing such as offset printing in which inks are applied to printing plates to form ink images, which are then transferred onto printing paper. And especially, the present invention relates to a printing press equipped with a color chart measuring apparatus for reading a color chart printed on printing paper to acquire color chart information.
Kishi (US 2015/0294204 A1) discloses an image forming apparatus includes a print device, a tone correction unit, a peripheral light quantity drop detecting unit, and a color value correction unit.
Okuda (US 2004/0174574 A1) in view of Kishi (US 2015/0294204 A1) do not specifically disclose “wherein the image processing unit (a) determines a color correction characteristic corresponding to the detected color of the test chart in accordance with the surface color correction table that indicates a relationship between a color of the test chart and a color correction characteristic, and (b) performs the color correction in accordance with the determined color correction characteristic; wherein the control unit generates a new surface color correction table on the basis of the detected color of the test chart and the reference color, and renews the surface color correction table stored by the storage device with the newly generated surface color correction 

 	Independent claim 6 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 6 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-3, 7-8, the instant claims are dependent on allowable claims and thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672